Case 1:20-cv-20813-RNS Document 63 Entered on FLSD Docket 05/25/2021 Page 1 of 3




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF FLORIDA
                                     Civil Action No. 20-20813-Scola

  SISVEL INTERNATIONAL S.A.,
  and 3G LICENSING S.A.,

                             Plaintiffs,

          v.

  BLU PRODUCTS INC.,

                             Defendant.


                       JOINT MOTION TO EXTEND EXPERT DISCOVERY AND
                               DISPOSITIVE MOTION DEADLINES

              Plaintiffs Sisvel International S.A. and 3G Licensing S.A. (“Sisvel”) and Defendant BLU

  Products, Inc. (“BLU”), hereby move this court, jointly, for an order extending expert discovery

  and dispositive motion deadlines and in support states as follows:

              1.      On July 31, 2020, this court issued a scheduling order [D.E. 48] settling the

  following relevant deadlines:

                   a. May 26, 2021, Deadline to complete fact discovery. Deadline to disclose the

                      identity of expert witnesses, and to exchange expert witness summaries/reports

                      pursuant to Federal Rule of Civil Procedure 26(a)(2). Rebuttal disclosures are

                      permitted, and must conform to the deadline set forth in Federal Rule of Civil

                      Procedure 26(a)(2)(C)(ii).

                   b. July 9, 2021, Deadline to complete all expert discovery.

                   c. July 20, 2021, Deadline for filing all dispositive motions and Daubert motions.

              2.      The parties have been actively engaged in settlement negotiations and foresee that

  an amicable resolution of the case is possible saving the court the time and the parties the expense

  of trial.
Case 1:20-cv-20813-RNS Document 63 Entered on FLSD Docket 05/25/2021 Page 2 of 3




         3.        As a result the parties are hesitant to employ experts thereby adding significant

  expense to the case which could interfere with and potentially undermine the settlement process.

         4.        Furthermore the findings of the expert in the public record could create irreparable

  harm to the parties which would also undermine the possibility of a settlement.

         5.        The parties there respectfully ask the court extend the above mentioned deadlines

  as follows:

                a. From May 26, 2021 to June 25, 2021, for Deadline to complete fact discovery.

                   Deadline to disclose the identity of expert witnesses, and to exchange expert

                   witness summaries/reports pursuant to Federal Rule of Civil Procedure 26(a)(2).

                   Rebuttal disclosures are permitted, and must conform to the deadline set forth in

                   Federal Rule of Civil Procedure 26(a)(2)(C)(ii).

                b. From July 9, 2021 to August 6, 2021, for Deadline to complete all expert discovery.

                c. From July 20, 2021 to August 20, 2021, for Deadline for filing all dispositive

                   motions and Daubert motions.

         6.        These changes will not affect or change the current trial and pre-trial dealines.

         7.        These changes are not requested for purposes of delay but will serve the help the

  parties attempt to reach an amicable resolution.

         8.        The parties have met and conferred and make this motion jointly.




                                   <SIGNATURE ON NEXT PAGE>




                                                     2
Case 1:20-cv-20813-RNS Document 63 Entered on FLSD Docket 05/25/2021 Page 3 of 3




         WHEREFORE, the parties jointly respectfully move this Court for extension of the three

  deadlines identified above.

  Dated: May 25, 2021

   /s/ Jorge Espinosa                               /s/ Bernard L. Egozi
   Jorge Espinosa, Esq.                             Bernard L. Egozi
   Florida Bar No: 779032                           Florida Bar No. 152544
   Jorge.espinosa@gray-robinson.com                 begozi@egozilaw.com
   GRAY | ROBINSON, P.A.                            Yanina Zilberman
   333 S.E. 2nd Ave., Suite 300                     Florida Bar No. 105665
   Miami, FL 33131                                  yanina@egozilaw.com
   Tel: 305-416-6880                                2999 NE 191 Street, Suite 407
   Fax: 305-416-6887                                Aventura, Florida 33180
                                                    Tel: 305-931-3000
   OF COUNSEL:
                                                    Counsel for Defendant,
   Neil A. Benchell                                 Blu Products, Inc.
    (admitted pro hac vice)
   nbenchell@devlinlawfirm.com
   DEVLIN LAW FIRM LLC
   1526 Gilpin Avenue
   Wilmington, DE 19806
   Tel: 302-449-9010

   Attorney for Plaintiffs
   SISVEL INTERNATIONAL S.A.
   and 3g Licensing S.A.




                                               3
